Per Curiam:

Appellant was charged, tried and convicted of maintaining a house of prostitution. Complaint is made of alleged errors in the admission of evidence, of the giving and refusal of instructions and of the overruling of a plea in abatement. Neither of these complaints are properly presented, in the absence of any bill of exceptions except the plea in abatement which is in the record. (The State v. Smith, 38 Kan. 194, 16 Pac. 254; The State v. Hastie, 44 Kan. 427, 24 Pac. 954; The State v. Roberts, 67 Kan. 631, 73 Pac. 905; The State v. McCoy, 70 Kan. 672, 79 Pac. 156; The State v. Chirafisi, 86 Kan. 533, 121 Pac. 364.) However, we have considered the several assignments of error and find nothing which would justify a reversal of the judgment.
The judgment is affirmed.